Citation Nr: 0518697	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-07 069	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include on the basis of exposure to herbicides.

2.  Entitlement to service connection, to include on a 
secondary basis, for hypertension, including on the basis of 
exposure to herbicides.

3.  Entitlement to service connection, to include on a 
secondary basis, for pancreatitis, including on the basis of 
exposure to herbicides.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.  He also had a period of active duty for 
training from October 1963 to February 1964, as well as 
service in the U.S. Army National Guard and Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was thereafter 
transferred to the RO in Huntington, West Virginia.  The 
veteran testified from the Huntington RO before the 
undersigned, seated in Washington, DC, at a videoconference 
hearing in June 2004.

The issues of entitlement to service connection for 
hypertension and pancreatitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is presumed that the veteran was exposed to herbicides 
while serving at the demilitarized zone (DMZ) in Korea.

2.  The veteran has Type II diabetes mellitus as the result 
of his exposure to herbicides in service.


CONCLUSION OF LAW

The veteran has Type II diabetes mellitus that is presumed 
the result of a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of diabetes mellitus during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Factual background

Service medical records are silent for any complaints, 
finding or diagnosis of diabetes. 

Service personnel records show that the veteran served in the 
Republic of Korea from April 1969 to April 1970 as a field 
switchboard operator with C Battery, 7th Battalion, 17th 
Artillery.

VA treatment records on file for March 1984 to December 2002 
show that the veteran was considered morbidly obese by his 
treating physicians, but are silent for any reference to 
diabetes until September 1999.  During a course of 
hospitalization in September 1999 he demonstrated 
persistently elevated blood sugar levels; he was diagnosed 
with new onset diabetes mellitus.  Subsequent hospital 
reports and treatment notes show that the veteran's diabetes 
is considered Type II in nature.  In March 2002 he underwent 
an Agent Orange Registry evaluation, at which time he 
reported that while he did not handle herbicides when working 
as a field wireman in service, he did recall watching the 
substance sprayed.  The examiner concluded that the veteran's 
diabetes could be related to Agent Orange exposure.
 
On file is the report of a September 2000 VA examination of 
the veteran, at which time physical examination showed that 
he was markedly obese; the examiner diagnosed Type II 
diabetes mellitus.

In a May 2002 statement, a VA physician's assistant (PA) 
informed the veteran that his March 2002 Agent Orange 
Registry examination disclosed the presence of Type II 
diabetes mellitus, which the PA indicated was related to 
Agent Orange exposure.

Received from the veteran in October 2002 is a signed but 
undated certificate indicating that he had been presented 
with the "Imjin Scout" insignia for service along the DMZ 
in Korea while a member of Battery C, 7th Battalion, 17th 
Artillery, 2nd Infantry, from April 1969 to March 1970.

In a February 2003 statement, the U.S. Armed Services Center 
for Unit Records Research (CURR) indicates that the veteran's 
unit in Korea was located approximately 6.82 miles from the 
Demilitarized Zone (DMZ).  The CURR explained that herbicides 
were used in Korea between 1967 to 1969 along the southern 
boundary of the DMZ by the Republic of Korea Armed Forces in 
counter infiltration operations.  The CURR further explained 
that the herbicides were applied using hand sprayers and 
trailer-mounted decontamination apparatus.  The CURR notes 
that while Republic of Korea personnel were advised in the 
use of herbicides by U.S. Army non-commissioned officers, no 
U.S. personnel were known to actually have been involved in 
the application of herbicides.  The CURR lastly explained 
that the Agent Orange herbicide in particular was used in 
Korea from April 1968 to August 1968.

At his June 2004 hearing the veteran testified that he 
arrived in Korea in April 1969.  He explained that his unit 
was stationed about 6 miles south of the DMZ, but that he 
nevertheless received hazard and/or combat pay for his 
activities in the DMZ area.  He indicated that over a six-
month period he would spend a week at a time away from his 
base camp on assignment close to Freedom Village, and that 
his duties on those occasions included operating searchlights 
focused on the DMZ.  The veteran also indicated that his 
treating physicians have linked his diabetes to herbicide 
exposure. 

Analysis

Service medical records are silent for any reference to 
diabetes mellitus, and there is no post-service evidence of 
diabetes until 1999, more than 25 years after his discharge.  
The veteran nevertheless contends that he is entitled to 
service connection for Type II diabetes mellitus under the 
presumptions established in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).  

The Board initially points out that the only veterans 
entitled to a presumption of exposure to herbicides are those 
who served in the Republic of Vietnam between certain dates.  
See 38 C.F.R. § 3.307(a)(6)(iii).  The veteran did not serve 
in Vietnam, and this is not in dispute.  He is not precluded, 
however, from demonstrating that he was nevertheless actually 
exposed to herbicides while serving in locations other than 
the Republic of Vietnam, such as the Republic of Korea.

In this case the evidence supports the veteran's contention 
that he was exposed to herbicides while temporarily serving 
along the DMZ in Korea.  The veteran testified that he would 
serve for a week at a time as a searchlight operator at the 
DMZ, at which time he was close enough to witness herbicide 
spraying operations.  The Board finds his testimony credible, 
and supported by his receipt of the Imjin Scout insignia, 
which research suggests was awarded to those members of the 
2d Infantry who patrolled and manned guard posts along the 
DMZ at some point during their tour.

The February 2003 statement by the CURR indicates that the 
veteran's unit was located a little more than 6 miles from 
herbicide spraying operations along the DMZ, but does not 
address whether he was ever temporarily located at the DMZ.  
The CURR also did not indicate when in 1969 the use of 
herbicides along the DMZ was discontinued, although the 
agency did note that Agent Orange in particular was not used 
after 1968.  Moreover, given the CURR's awareness that VA was 
requesting their assistance in the context of a claim for 
presumptive service connection under 38 U.S.C.A. § 1116, the 
Board finds it reasonable to conclude that the "herbicides" 
the CURR indicated were used in 1969 were "herbicide 
agents" as defined in 38 C.F.R. § 3.307(a)(6)(i).  In short, 
the February 2003 statement by CURR does not provide any 
information which contradicts the veteran's account of his 
exposure in service to the herbicides recognized as 
associated with the development of Type II diabetes mellitus.

In short, the veteran's account of his exposure to herbicides 
in service is corroborated by other evidence in the record.  
Although VA treatment records show that he has been morbidly 
obese for a number of years, there is no competent evidence 
suggesting an intercurrent cause for the onset of the 
veteran's diabetes, or otherwise providing a basis for 
rebutting the presumption established in 38 C.F.R. 
§ 3.309(e).  In light of the evidence showing exposure to 
herbicides in service and the subsequent development of Type 
II diabetes mellitus, the Board finds that the evidence 
supporting the claim is at least in equipoise with that 
against the claim, and that he is consequently entitled to 
the presumption that his diabetes mellitus was caused by his 
exposure to herbicide agents in service.  Accordingly, 
service connection is in order for Type II diabetes mellitus.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for Type II diabetes 
mellitus is granted.


REMAND

The veteran contends that his hypertension and pancreatitis 
either originated in service (including from exposure to 
herbicides), or were caused or chronically worsened by his 
diabetes mellitus.  The Board notes in passing that neither 
condition is one subject to presumptive service connection 
under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309(e).  

Service medical records are silent for any complaints, 
finding or diagnosis of hypertension or pancreatitis.  He 
presented in November 1968 with stomach problems which were 
attributed to viral gastroenteritis.  He also presented with 
a diastolic blood pressure reading of 90 on several 
occasions, although his blood pressure at his separation 
examination was 132/78.

VA treatment records for March 1984 to December 2002 show 
that in December 1996 he was noted to have a five-year 
history of hypertension.  In April 1997 he was hospitalized 
with recent onset abdominal pain; he was diagnosed with 
pancreatitis.  The veteran at that time denied using alcohol 
or any medications known to cause pancreatitis.  A February 
1998 treatment note indicates that the pancreatitis was most 
likely idiopathic, and a March 2000 hospital report indicates 
that the etiology of the pancreatitis episodes was unknown.  
The treatment records do not otherwise address the etiology 
of his hypertension or pancreatitis.  At his June 2004 
hearing the veteran testified that his treating VA physicians 
have linked his hypertension and pancreatitis to his 
diabetes.

The record reflects that the veteran has not been afforded a 
VA examination addressing the etiology of his hypertension or 
pancreatitis.  Under the circumstances, and particularly as 
service connection has been granted for the veteran's 
diabetes, the Board is of the opinion that VA examination of 
the hypertension and pancreatitis disorders is warranted.  
See generally 38 C.F.R. § 3.159(c)(4).

The Board additionally notes that the veteran is apparently 
in receipt of Social Security Administration (SSA) disability 
benefits, which were awarded effective September 1999.  
Records associated with his receipt of such benefits are 
potentially relevant to the remaining issues on appeal and 
should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
the veteran disability benefits, as 
well as a copy of the record upon 
which the veteran's award of SSA 
disability benefits was based.

4.  Thereafter, the RO should 
schedule the veteran for a VA 
cardiovascular examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the claimant's hypertension.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is etiologically 
related to service or was present 
within one year of discharge 
therefrom, or was caused or 
chronically worsened by the 
claimant's service-connected 
diabetes mellitus.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.   

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the claimant's pancreatitis.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
pancreatitis is etiologically 
related to service, or was caused or 
chronically worsened by the 
claimant's service-connected 
diabetes mellitus.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.   

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
remaining on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


